Application for an order pursuant to article 78 of the Civil Practice Law and Rules denied and the petition dismissed, without prejudice to raising the same or similar issues on direct appeal from a judgment of conviction, if any, in the underlying action entitled People v Robert Terry, Also Known as Nathaniel Terry, Also Known as Joseph Terry, Supreme Court, Bronx County, Indictment No. 3667/94, without costs or disbursements. No opinion. Concur — Saxe, J.P., Buckley, Sullivan, Rosenberger and Ellerin, JJ.